Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the storage systems are disclosed in the specification (Paragraph [0100]) to include active controllers, which though not disclosed in the specification would imply inactive controllers, totally or equating to a system where “all of the multiple source storage systems” exist, because the applicant would explicitly disclose the relationship. The claim language does not make clear to one having ordinary skill in the art the basis on which the multiple source storage systems would ever contain less than its total sum (or all of the multiple storage systems), if the applicant does not present in the claim Correction/Clarification is required.

2.	Claims 2, 3, 4, 9-11, and 16-18 recites the limitation "the one or more source storage systems".  It appears to the examiner that the applicant intends to further limit “the one or more multiple source storage systems” or intends to decipher the difference between specific source storage systems by introducing isolated “one or more source storage systems”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner will consider a source storage system in place of “the one or more source storage systems” where it lends itself to the context. Correction/Clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3, 5-7, 8-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102 (a(1)) as being taught by Christopher H. Rank et al. (US Publication 2015/0379107), hereafter Rank.

Regarding claims 1, 8, and 15 Rank discloses a storage system for asynchronously replicating a synchronously replicated dataset (via replication mode switch from synchronous to asynchronous), the storage system comprising a computer processor (processor 6002) and a computer memory (main memory 6004) operatively coupled to the computer processor (via bus 6008), the computer memory storing computer program instructions (instructions 6024) that, when executed by the computer processor, cause the storage system to carry out the steps of: 

(external replication component), multiple work items (transactions) corresponding to a dataset (transaction log records) stored among multiple source storage systems (multiple electronic locations via source data base; Paragraph [0004]), wherein each respective work item corresponds to a respective subset of the dataset;  

and for each session (via subscription process) from among a plurality of sessions (via subscribed devices; Paragraph [0012]) operating on the target storage system (external replication component): (Paragraph [0041])

determine one or more computing environment factors affecting performance of replication of data (network suffering via an outage, heavy traffic, or is too slow) from one or more of the multiple source storage systems to the target storage system;   (Paragraph [0016])

identify, for a given session (via synchronous replication) and based on the one or more computing environment factors (via network suffering), a respective source storage system and a quantity of work items (transactions); (Paragraph [0003 and 0016 and 0017]) 

and replicate (one or more immediate database changes via COMMIT instructions), from the respective storage system, one or more subsets of data corresponding to the quantity of work items (transactions).  (Paragraph [0003 and 0034]
 

Claims 2, 9, and 16 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further Rank discloses wherein the dataset is synchronously replicated (via synchronous mode) among the one or more source storage systems. (Paragraph [0013] of Rank)
 

Claims 3, 10, and 17 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further Rank discloses wherein at least one of the one or more source storage systems (via 10300 notifies the target storage system (notifies external replication component 1040 of the mode switch) that the dataset is ready to be replicated (notifying of the change via operate in newly switched mode; Paragraph [0036]). (Paragraph [0022] of Rank)
 

Claims 5 and 12 are rejected for the reasons set forth hereinabove for claims 1 and 8, and further Rank discloses wherein the dataset is a snapshot (via transaction log records comprise a history of the modifications done in the database). (Paragraph [0004] of Rank)


Claims 6, 13, and 19 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further Rank discloses wherein the target storage system requests metadata (logs) describing the dataset (transaction log), wherein each respective work item is based on the metadata, and wherein the metadata describes a hierarchical structure corresponding to distinct blocks of data (via organized, tracked data stored to form one or more structured relational databases; Paragraph [0038]) that make up the dataset. (Figure 5)


Claims 7, 14, and 20 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further Rank discloses wherein determining the one or more computing environment factors (via triggering events) occurs prior to identification of work items to perform (prior to operating in the first replication mode, prior to any actual replications). (Paragraph [0036] of Rank) 



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bradley Gene Calder et al. (US Publication 2012/0303576).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013.  The examiner can normally be reached on Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/BROOKE J TAYLOR/03/16/2021Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181